

116 HR 2800 IH: PFAS Monitoring Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2800IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Slotkin (for herself, Ms. Blunt Rochester, Mr. Kildee, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require continued and expanded monitoring of perfluoroalkyl
			 and polyfluoroalkyl substances in drinking water, and for other purposes.
	
 1.Short titleThis Act may be cited as the PFAS Monitoring Act of 2019. 2.Testing for PFASSection 1445 of the Safe Drinking Water Act (42 U.S.C. 300j–4) is amended by adding at the end the following:
			
				(k)Monitoring for PFAS in public water systems
 (1)In generalThe Administrator shall, not later than 6 months after the date of enactment of this subsection, promulgate regulations that require, beginning not later than one year after such date of enactment, monitoring for perfluoroalkyl and polyfluoroalkyl substances with at least one fully fluorinated carbon atom—
 (A)by all public water systems serving 10,000 persons or more; (B)with respect to public water systems serving between 3,300 and 10,000 persons—
 (i)by all such public water systems, if appropriations are available to cover the reasonable cost of such testing and laboratory analysis as are necessary to carry out the monitoring; or
 (ii)by a representative sample of such public water systems, if such appropriations are not available; and
 (C)by a representative sample of public water systems serving fewer than 3,300 persons. (2)Public availability of resultsAll results of monitoring carried out under this subsection shall be accessible to the public and posted online by the Administrator.
 (3)Covered PFASThe Administrator shall require under the regulations promulgated under paragraph (1)— (A)during the period beginning on the effective date of such regulations and ending on the date test methods are validated under paragraph (4), monitoring for at least 30 perfluoroalkyl and polyfluoroalkyl substances with at least one fully fluorinated carbon atom; and
 (B)beginning on the date test methods are validated under paragraph (4), monitoring for the total amount of all perfluoroalkyl and polyfluoroalkyl substances with at least one fully fluorinated carbon atom.
 (4)Validated test methodsNot later than two years after the date of enactment of this subsection, the Administrator shall validate one or more test methods for monitoring the total amount of all perfluoroalkyl and polyfluoroalkyl substances with at least one fully fluorinated carbon atom in public water systems.
 (5)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2031 to the Administrator to pay the reasonable cost of such testing and laboratory analysis as are necessary to carry out monitoring required under this subsection by public water systems serving fewer than 10,000 persons..
		